Name: Commission Regulation (EEC) No 1148/87 of 27 April 1987 fixing the specific levies on beef and veal from Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 4. 87 Official Journal of the European Communities No L 111 / 15 COMMISSION REGULATION (EEC) No 1148/87 of 27 April 1987 fixing the specific levies on beef and veal from Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 272 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Articles 10 ( 1 ), 11 ( 1 ) and 12 (8) thereof, Whereas in accordance with Article 272 ( 1 ) and (2) of the Act of Accession the arrangements applicable , during the first stage, by the Community as constituted at 31 December 1985 in respect of imports of products from Portugal must be those that it applied to Portugal before accession , account being taken of any price alignment that may have taken place during the first stage ; whereas the levies in question should therefore be fixed ; "Whereas Commission Regulation (EEC) No 588 /86 (3), as last amended by Regulation (EEC) No 897/87 (4), lays down detailed implementing rules for the specific levies applicable to trade in beef and veal in the case of Portugal ; Whereas, in . the light of the arrangements set out in Regulation (EEC) No 588/86, the specific levies appli ­ cable in respect of the beef and veal imports concerned should be as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 The specific levies applicable in the case of imports from Portugal into the Community as constituted at 31 December 1985 shall be as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 May 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 April 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. 0 OJ No L 48, 17 . 2 . 1987, p. 1 . (3) OJ No L 57, 1 . 3 . 1986, p. 45 . (4) OJ No L 88 , 31 . 3 . 1987, p. 14 . No L 111 / 16 Official Journal of the European Communities 28 . 4 . 87 ANNEX Special levies on imports of beef and veal from Portugal CCT heading No Description Amount of thespecial levies 01.02 A II 02.01 A II a) 02.01 A II b) 02.06 C I a) 16.02 Bill b) 1 aa) Live animals, including animals of the buffalo species, of domestic bovine species other than pure-bred breeding animals Fresh or chilled meat of bovine animals 1 . Carcases, half-carcases or 'compensated' quarters 2. Separated or unseparated forequarters 3 . Separated or unseparated hindquarters 4. Other : aa) Unboned (bone-in) bb) Boned or boneless Frozen meat of bovine animals : 1 . Carcases, half-carcases, or 'compensated' quarters 2. Separated or unseparated forequarters 3 . Separated or unseparated hindquarters 4 . Other : aa) Unboned (bone-in) bb) Boned or boneless : 1 1 . Forequarters, whole or cut into a maximum of five pieces , each quarter being in a single block ; 'compensated' quarters in two blocks, one of which contains the forequarter, whole or cut into a maximum of five pieces, and the other, the hindquarter, excluding the tender ­ loin, in one piece 22. Crop, chuck and blade and brisket cuts (a) 33 . Other Meat of bovine animals, salted, in brine, dried or smoked : 1 . Unboned (bone-in) 2 . Boned or boneless Other prepared or preserved meat or meat offal contain ­ ing bovine meat or offal , either uncooked or a mixture of cooked meat or offal and uncooked meat or offal 15,97 30,13 24,10 36,16 45,20 51,82 27,12 21.69 33,75 40,68 33,75 33,75 46.70 45,20 51,82 51,82 (a) Entry under this subheading is subject to the production of a certificate issued in accordance with the conditions laid down by the competent authorities of the European Communities .